Citation Nr: 1522396	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include whether the reduction from 50 percent to zero percent for bilateral hearing loss was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to July 1970.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which reduced the disability rating for the service-connected bilateral hearing loss from 50 percent to 0 percent (noncompensable), effective from August 1, 2012.  The Veteran filed a Notice of Disagreement (NOD) in January 2013.  The RO issued a Statement of the Case (SOC) in June 2013.  In August 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO via videoconference.  A copy of the hearing transcript has been associated with the claims file.  At his Board hearing, the Veteran testified that he was seeking restoration of his 50 percent disability rating for his bilateral hearing loss.  However, if the 50 percent rating could not be restored, then he was seeking a compensable disability rating for his service-connected bilateral hearing loss.  The issue has been recharacterized on the title page of this decision accordingly.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the June 2013 SOC.  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on August 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At the time of the May 2012 rating decision, the evidence established that an improvement in the Veteran's bilateral hearing loss had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.  


CONCLUSION OF LAW

The requirements were met for reduction of the Veteran's disability rating for his bilateral hearing loss from 50 percent to 0 percent effective August 1, 2012, and thus, restoration is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.85, 4.86, 4.124a, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced. After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its March 2012 letter.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  

Furthermore, the Veteran was afforded a Board hearing in January 2014.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2014); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the VLJ specifically noted the issue as stated on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Veterans of Foreign Wars (VFW).  The VLJ noted the elements of the claim that were lacking to substantiate the claim for benefits, and both the VLJ and representative asked the Veteran questions regarding these elements.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Generally, when reduction in the evaluation of a service-connected disability or employability status is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and be furnished detailed reasons therefore.

In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  If no additional evidence is received within the prescribed time period to contest the reduction, the proposed action may be accomplished.  The effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(e).

In this regard, the Board finds that the RO satisfied the procedural due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction and being apprised of it in March 2012, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  Subsequently, the final rating action was issued in May 2012 and the 50 percent rating for his bilateral hearing loss disability was reduced to 0 percent.  The effective date of the reduction, August 1, 2012, was after the last day of the month after expiration of the 60-day period from the date of notice of the final rating action.  Thus, the RO carried out the reduction in accordance with the procedural due process requirements of 38 C.F.R. § 3.105(e).

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  In this regard, 38 C.F.R. § 3.344(a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).
If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a) of this section, the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination ____ months from this date, § 3.344."  The rating agency will determine of the basis of the facts in each individual case whether 18, 24, or 30 months will be allowed to elapse before the reexamination will be made.  38 C.F.R. § 3.344(b).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Re-examination disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).

As noted, where a disability evaluation has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  Where an evaluation has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In the present case, the Veteran's 50 percent disability evaluation for his bilateral hearing loss disability, was awarded effective September 8, 2010, and was reduced effective August 1, 2012, less than 5 years later.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (finding that the express language of § 3.344(c) and other VA regulations compels the conclusion that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).  Accordingly, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply in the instant case, and 38 C.F.R. § 3.344(c) does apply.  Evidence disclosing improvement in the disability is sufficient to warrant reduction in a rating.  38 C.F.R. § 3.344(c).

Nevertheless, the U.S. Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Brown at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Brown at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

Historically, the Veteran was granted service connection for bilateral hearing loss in a July 2009 rating decision and assigned a 20 percent rating, retroactively effective from June 10, 2009.  In a November 2010 rating decision, the RO increased the disability rating assigned to the Veteran's bilateral hearing loss disability to 50 percent, effective September 8, 2010.  Subsequently, in November 2011, the Veteran filed a claim for an increased rating for his bilateral hearing loss disability.  In response, following a VA examination, the RO issued a rating decision in March 2012 proposing to reduce the Veteran's disability rating from 50 percent to zero percent.  In a May 2012 rating decision the RO reduced the disability rating for the Veteran's bilateral hearing loss disability from 50 percent to zero percent effective August 1, 2012.

Here, the Board finds that the evidence supports the reduction of the Veteran's bilateral hearing loss evaluation from 50 percent to 0 percent under 38 C.F.R. 
§§ 4.85, 4.86, DC 6100, effective August 1, 2012.

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  Id.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing.  An exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies of: 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater, or when the puretone threshold at 1000 Hertz is 30 decibels or less and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(a), (b). 

Moreover, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), it was held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

The Veteran was previously granted a 50 percent disability rating for his bilateral hearing loss based on the results of a VA audiological examination in November 2010, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
65
85
90
70
LEFT
40
65
80
95
70

The Maryland CNC controlled speech discrimination test revealed speech recognition of 52 percent in the right ear and 58 percent in the left ear.  Regarding any functional impairment, the Veteran reported decreased ability to hear or understand the TV, conversations, and telephone

From Table VI of 38 C.F.R. § 4.85, Roman Numeral VIII is derived for the right ear and Roman Numeral VIII for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 50 percent evaluation is derived from Table VII by intersecting row VIII, the right ear, with column VIII, the left ear.

After the Veteran filed his claim for an increased rating in November 2011, he was afforded a VA audiological examination in December 2011, at which time his puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
105
105
82.5
LEFT
55
70
95
105
81.25

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 86 percent in the left ear.  Regarding functional impairment, the examiner found that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral IV is derived for the right ear and Roman Numeral IV for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A 10 percent evaluation is derived from Table VII by intersecting row V, the right ear, with column IV, the left ear.

However, the December 2011 VA examiner found that the Veteran's puretone test results were not valid for rating purposes.  The examiner stated that the Veteran's hearing loss could not be determined due to poor reliability and consistency.  The Veteran was instructed five times and made aware of his inconsistencies with no change in consistency or reliability.  In summary, the examiner found that the test results were invalid because of poor reliability.  The VA examiner found that the use of speech discrimination scores from this examination were appropriate for the Veteran.

Accordingly, the Veteran was afforded another VA audiological examination in February 2012, which revealed puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
65
65
46
LEFT
20
25
65
75
46

The Maryland CNC controlled speech discrimination test revealed speech recognition of 88 percent in the right ear and 92 percent in the left ear.  Regarding functional impairment, the examiner found that the Veteran's bilateral hearing loss did not impact his ordinary conditions of daily life, including his ability to work.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral II is derived for the right ear and Roman Numeral I for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row II, the right ear, with column I, the left ear.

The RO reduced the Veteran's disability rating for his bilateral hearing loss disability based upon the December 2011 and February 2012 VA examinations.  Following the proposed reduction in March 2012, the Veteran was afforded an audiological examination by his private physician in April 2012.  This examination revealed puretone threshold averages (of the four pertinent frequencies), in decibels, of 45 for the right ear and 46.25 for the left ear.  The Maryland CNC controlled speech discrimination test revealed speech recognition of 76 percent in the right ear and 76 percent in the left ear.  Regarding functional impairment, the Veteran reported trouble hearing normal conversational speech, especially when background noise was present due to both his tinnitus and bilateral hearing loss.

From Table VI of 38 C.F.R. § 4.85, Roman Numeral III is derived for the right ear and Roman Numeral III for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  A zero percent evaluation is derived from Table VII by intersecting row III, the right ear, with column III, the left ear.

Thus, the evidence of record establishes that the Veteran is appropriately rated as 0 percent disabling, effective August 1, 2012, for his service-connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  

Here, the Veteran had full and complete VA examinations in December 2011 and February 2012 to determine whether there was any material change in the severity of his disability.  These examinations occurred after the November 2010 rating decision, which increased the Veteran's disability rating to 50 percent, and before the March 2012 rating decision, which proposed the reduction of the Veteran's disability rating.  Moreover, the Veteran was reexamined by his private physician in April 2012, after the proposed reduction.  These three examinations (even the December 2011 VA examination with its unreliable results) showed improvement in the Veteran's bilateral hearing loss that was being sustained or maintained under the ordinary conditions of life.  All of the examinations addressed the Veteran's functional impairment.  The December 2011 and February 2012 VA examinations showed improvement in puretone thresholds, but also functional impairment.  Functional impairment was demonstrated at the November 2010 VA examination, but not at the December 2011 and February 2012 VA examinations.

The evidentiary basis for the May 2012 rating decision that reduced the disability assigned for bilateral hearing loss from 50 percent to non-compensable is contained in the February 2012 and April 2012 audiological evaluation reports, as the December 2011 results were found to be unreliable.  The test findings from the February 2012 and April 2012 audiological evaluations did not meet the criteria warranting 50 percent rating under 38 C.F.R. §§ 4.85, 4.86(a), DC 6100.  Instead, these findings warranted a noncompensable (0 percent) disability rating under 38 C.F.R. §§ 4.85, 4.86(a), DC 6100.  The decision to reduce the evaluation was reasonable when the overall evidence is considered.

Thus, based on these examination findings present at the time of the May 2012 rating decision that reduced the bilateral hearing loss disability rating from 50 percent to noncompensable, the decision to reduce was consistent with the level of impairment as reflected by the competent evidence at that time.

Further in this regard, the evidence at that time also did not show that the Veteran's bilateral hearing loss met any other criteria under 38 C.F.R. §§ 4.85, 4.86(a) so as to warrant a continued 50 percent rating at the time of the May 2012 rating decision.  

The findings from these examinations warranted a reduction in rating as proposed in the March 2012 rating decision, and as implemented in the May 2012 rating decision, to reduce the rating for the Veteran's bilateral hearing loss from 50 percent to noncompensable, effective August 1, 2010.  See 38 C.F.R. § 3.344(c).

In summary, the Board concludes that the reduction in disability rating from 50 percent to noncompensable for bilateral hearing loss, effective August 1, 2010, was proper.  The record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e).  The prescribed 60-day timeframe within which to submit additional evidence following the proposed reduction action was afforded to the Veteran.  The effective date of the reduction on August 1, 2010, came after the 60-day period following notice to the Veteran of the rating action proposing the reduction.

Notably, the Veteran attests that his bilateral hearing loss has not improved so as to warrant a reduction to noncompensable rating since August 1, 2010.  The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as trouble hearing, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  There was clear improvement in the objectively determined audiological test findings, and the audiometric findings appear to be an accurate assessment of the Veteran's defective hearing.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  

In sum, a clear preponderance of the evidence of record demonstrates that the reduction in rating from 50 percent to noncompensable for the Veteran's bilateral hearing loss, effective August 1, 2012, was proper.  The competent evidence shows that at the time of the RO's decision proposing reduction, the appropriate rating corresponded to the determination of a noncompensable rating.  Therefore, the Veteran's appeal for restoration of a 50 percent rating for that disorder, effective August 1, 2012, must be denied.

In light of the Veteran's contentions, the Board has considered restoring the 50 percent rating under other criteria, including extraschedular evaluation.  The potential application of various provisions of Title 38 of the Code of Federal Regulations (2014) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. at 593, including the provisions of 38 C.F.R. § 3.321(b)(1) (2014).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no convincing evidence presented by the Veteran that his service- connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Reduction of the disability rating for bilateral hearing loss to noncompensable, effective August 1, 2012, was proper; restoration of a 50 percent rating since August 1, 2012, is denied


REMAND

Initially, at his January 2014 Board hearing, the Veteran testified that he was going to submit a recent private audiogram into the record following his Board hearing.  To date, the Veteran has not submitted this audiogram and no authorization for this private treatment record is in the claims file. Upon remand, the AOJ should obtain authorization from the Veteran for this private audiogram, and then, upon obtaining the appropriate authorization, the AOJ should obtain the pertinent private treatment record.  38 C.F.R. § 3.159 (2014).

Additionally, the Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in February 2012.  This examination is now over three years old.  Additionally, since that examination, in his August 2013 Substantive Appeal (on VA Form 9) and at his January 2014 Board hearing, the Veteran testified that his bilateral hearing loss has worsened since his last VA examination.  Thus, the Board finds that more recent evidence must be obtained in order to determine the current severity of the Veteran's bilateral hearing loss.  An additional VA examination is therefore necessary to determine the current severity of the service-connected bilateral hearing loss.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see, as well, VAOPGCPREC 11-95 (1995).  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the appropriate release form, including contact information, authorizing VA to request private treatment records from the his audiologist (as described at his January 2014 Board hearing).  If the necessary authorization is obtained, the AOJ should then obtain the private medical records from the physician.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA audiology examination to determine the nature and severity of his service-connected bilateral hearing loss.  The claims folder should be provided to the examiner for review.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  

3.  After the above action has been completed, readjudicate the Veteran's increased rating claim.  If the increased rating claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


